Name: Commission Regulation (EEC) No 200/89 of 27 January 1989 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 25/30 Official Journal of the European Communities 28 . 1 . 89 COMMISSION REGULATION (EEC) No 200/89 of 27 January 1989 fixing the import levies on rice and broken rice whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2699/88 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice f), as last amended by Regulation (EEC) No 2229/88 (2), and in particular Article 1 1 (2) thereof, Having regard to Commission Regulation (EEC) No 883/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports rice of the long-grain aromatic Basmati variety falling within CN code 1006 10, 1006 20 and 1006 30 (3), as amended by Regulation (EEC) No 1 546/87 (4), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 2699/88 (*), as last amended by Regulation (EEC) No 133/89 O ; x Article 1 The import levies to be charged on the products listed in Article 1 (1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . O OJ No L 197, 26 . 7 . 1988, p. 30. h) OJ No L 80, 24. 3 . 1987, p. 20 . 4) OJ No L 144, 4. 6. 1987, p. 10 . O OJ No L 241 , 1 . 9 . 1988, p. 27. ( «) OT No L 17, 21 . 1 . 1989, p. 5 . 28 . 1 . 89 Official Journal of the European Communities No L 25/31 ANNEX  to the Commission Regulation of 27 January 1989 fixing the import levies on rice and broken rice (ECU/ tonne) CN code Portugal Third countries (except ACP or OCT) 0 ACP or OCT 00 (3) Arrangement in Regulation (EEC) No 3877/86 1006 10 21 299,46 146,13 .I 1006 10 92  299,46 146,13  1006 10 23  300,78 146,79 225,59 1006 10 94  300,78 146,79 225,59 1006 10 25  300,78 146,79 225,59 1006 10 96  300,78 146,79 225,59 1006 10 27  300,78 146,79 225,59 1006 10 98  300,78 146,79 225,59 1006 20 11  374,33 183,56  1006 20 92  374,33 183,56  1006 20 13  375,97 184,38 281,98 1006 20 94  375,97 184,38 281,98 1006 20 15  375,97 184,38 281,98 1006 20 96  375,97 184,38 281,98 1006 20 17  375,97 184,38 281,98 1006 20 98  375,97 184,38 281,98 1006 30 21 13,05 498,15 237,15  1006 30 42 13,05 498,15 237,15  1006 30 23 12,97 585,66 280,94 439,25 1006 30 44 12,97 585,66 280,94 439,25 1006 30 25 12,97 585,66 280,94 439,25 1006 30 46 12,97 585,66 280,94 439,25 1006 30 27 12,97 585,66 280,94 439,25 1006 30 48 12,97 585,66 280,94 439,25 1006 30 61 13,90 530,53 252,91  1006 30 92 13,90 530,53 252,91  1006 30 63 13,90 627,83 301,56 470,87 1006 30 94 13,90 ¢ . 627,83 301,56 470,87 1006 30 65 13,90 627,83 301,56 '470,87 1006 30 96 13,90 627,83 301,56 470,87 1006 30 67 13,90 627,83 301,56 470,87 1006 30 98 13,90 627,83 301,56 470,87 1006 40 00 0 107,27 50,63  (') Subject to the application of the provisions of Articles 10 and 11 of Regulation (EEC) No 486/85 and of Regula-^ tion No 551/85. 0 In accordance with Regulation (EEC) No 486/85, the levies are not applied to imports into the overseas depart ­ ment of Reunion of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (J) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76. N.B. The levies are to be converted into national currencies using the specific agricultural conversion rates fixed in Commission Regulation (EEC) No 3294/86 (OJ No L 304, 30. 10 . 1986, p. 25).